Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00549-CV

                                      Meredith DE LA PENA,
                                             Appellant

                                                  v.

                                        Ruben DE LA PENA,
                                              Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-24731
                              Honorable Nicole Garza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 2, 2022

DISMISSED FOR LACK OF JURISDICTION

           Sensing a defect in our jurisdiction because of an untimely notice of appeal, this court

ordered appellant to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. See TEX. R. APP. P. 42.3. Appellant’s response provided us with no legal basis for

why we would possess jurisdiction.

           The trial court signed a final judgment on May 3, 2022. Appellant filed a timely motion

for new trial on May 5, 2022. Therefore, the notice of appeal was due to be filed August 1, 2022.

See TEX. R. APP. P. 26.1(b). A motion for extension of time to file the notice of appeal was due
                                                                                                   04-22-00549-CV


on August 16, 2022, but none was filed by that date. See TEX. R. APP. P. 26.3. Instead, appellant

filed a notice of appeal on August 26, 2022. 1

        A notice of appeal filed more than fifteen days after August 1, 2022, did not invoke this

court’s appellate jurisdiction. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.1997); see also TEX.

R. APP. P. 26.3. Therefore, we dismiss the appeal for lack of jurisdiction. 2 See TEX. R. APP. P.

42.3(a).

                                                          PER CURIAM




1
  The trial court signed a Final Decree of Divorce on May 3, 2022. Appellant’s notice of appeal states she desires to
appeal “the judgment or other appealable order rendered on May 24, 2022.” The clerk’s record does not contain a May
24th judgment or order.
2
  Appellant’s motion for mediation and abatement is dismissed as moot.


                                                        -2-